   Case: 1:19-cr-00070-DRC Doc #: 21 Filed: 04/27/21 Page: 1 of 9 PAGEID #: 77




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

UNITED STATES OF AMERICA

              Plaintiff,

        v.                                   Case No. 1:19-cr-70
                                             JUDGE DOUGLAS R. COLE
DONTA McCOY,

              Defendant.

                             OPINION AND ORDER

       This case comes before the Court on Defendant Donta McCoy’s Motion to

Suppress Evidence (Doc. 11). The Defendant requests that the Court suppress all

evidence derived from his April 10, 2019 arrest. For the reasons below, the Court

DENIES McCoy’s Motion.

                                 BACKGROUND

       On January 18, 2019, Cincinnati police were attempting to locate a 15-year old

girl who this Opinion & Order will refer to as M.N. The police eventually tracked

M.N. down to a hotel room at 4453 Reading Road that McCoy had been renting. After

the police arrived, McCoy opened the door and the police observed M.N. on McCoy’s

bed.

       On February 23, 2019, one of the initial responding officers, Officer Karen

Parker, filed a complaint and an affidavit against McCoy in Hamilton County

Municipal Court. Parker alleged that, per M.N.’s victim statement, M.N. had engaged

in sexual intercourse with McCoy while staying in his hotel room. The complaint
    Case: 1:19-cr-00070-DRC Doc #: 21 Filed: 04/27/21 Page: 2 of 9 PAGEID #: 78




charged McCoy with violating Ohio Revised Code 2907.04. That law prohibits anyone

aged eighteen or older from knowingly or recklessly engaging in sexual conduct with

someone (other than the offender’s spouse) who is older than thirteen but less than

sixteen. O.R.C. § 2907.04(A). After Parker filed the affidavit and complaint, a deputy

clerk of the Hamilton County Municipal Court determined that there was probable

cause to issue an arrest warrant, and officers arrested McCoy the next day. But, for

whatever reason—nothing in the record explains it—when the State presented the

sexual-abuse charge to a Hamilton County grand jury on March 5, 2019, the grand

jury did not return an indictment.

       That was not the end of the matter. On April 10, 2019, Cincinnati Officer

William Wolner filed a complaint and affidavit in Hamilton County Municipal Court

alleging that McCoy had violated Ohio Revised Code Section 2907.04—the same

statute that Officer Parker had accused McCoy of violating. 1 Wolner’s affidavit, like

Parker’s affidavit, explained that the factual basis for the charge was McCoy’s sexual

contact with M.N. The affidavit stated:

       [O]n or about the 18th day of January, 2019, at Cincinnati, Ohio Donta
       McCoy did … engage in sexual conduct (vaginal sex) with the victim,
       M.N. … on multiple occasions. M.N. made disclosures [that] this sexual
       conduct occurred during a forensic interview with a social worker from
       Children’s Hospital’s Mayerson Center For Safe and Healthy Children.
       M.N. also picked the defendant out of a photo lineup administered by a
       blind administrator. M.N. was located by police in a hotel room at 4453
       Reading Rd. to which the defendant had a key to on his person at the

1
 For the April 10, 2019, charges, two complaints, two affidavits, and two warrants were filed
across two different case numbers (case numbers 19CRA8629A and 19CRA8628B) with the
Hamilton County Municipal Court. But each document in one case is identical to its
corresponding document in the other case. Thus, while the Court only refers to one affidavit,
complaint, and warrant, its analysis applies equally to the other affidavit, complaint, and
warrant.

                                             2
    Case: 1:19-cr-00070-DRC Doc #: 21 Filed: 04/27/21 Page: 3 of 9 PAGEID #: 79




       time of police arrival. The defendant is on body worn camera footage
       opening up the hotel room door for police, who then observe M.N. on the
       bed inside the hotel room. M.N. is of no relation to the defendant.

(McCoy Ex. 2, Aff., #2 2).

       A deputy clerk of the Hamilton County Municipal Court once again found there

was probable cause to issue an arrest warrant. Roughly thirty minutes after the

warrant issued, two Cincinnati police officers—Officers Manz and Wermuth—spotted

McCoy parked in a gas-station lot where drug activity often occurs. The officers ran

McCoy’s plates, saw the warrant for his arrest on their computer system, and then

approached and ultimately arrested him based on that warrant. When searching

McCoy incident to that arrest, the officers located a 9mm handgun, as well as a small

amount of narcotics. About a week after his arrest, prosecutors again sought to indict

McCoy for allegedly violating O.R.C. § 2907.04. But, once again, the grand jury

declined to indict.

       McCoy’s legal woes did not stop there. The U.S. Attorney’s Office decided to

take McCoy before a federal grand jury, which indicted him for possession of a firearm

by a prohibited person in violation of 18 U.S.C. § 922(g)(1). The charge was based on

the firearm that Manz and Wermuth recovered from McCoy when they arrested him

on April 10, 2019.

       On May 4, 2020, McCoy moved to suppress that evidence. In his Motion (Doc.

11), McCoy claims that Wolner must have known, on April 9, 2019, when he sought


2 Neither the Government’s nor McCoy’s exhibits have page numbers, nor are the exhibits
filed on the Court’s electronic docket. Thus, for exhibit citations in this Opinion & Order, the
number following # refers to the physical page number within a particular exhibit. Thus,
McCoy Ex. 2, Aff., #2 refers to the second page within McCoy’s Exhibit 2.

                                               3
   Case: 1:19-cr-00070-DRC Doc #: 21 Filed: 04/27/21 Page: 4 of 9 PAGEID #: 80




the second arrest warrant, that Hamilton County prosecutors had already once tried

to have a grand jury indict McCoy for allegedly engaging in the same sexual

misconduct. McCoy claims that Wolner simply took Parker’s affidavit from the first

warrant, and then “retyped it” when filling out his own affidavit without having any

firsthand knowledge of the facts underlying the case. (McCoy Mot. to Suppress, Doc.

11, #38). McCoy also argues that Wolner must have been coordinating with Officers

Manz and Wermuth, given how soon they arrested McCoy after the April 10, 2019,

warrant issued.

      More to the point here, McCoy argues that the evidence against him in this

case (the gun) should be suppressed because the affidavit Wolner used to secure the

warrant in the state case was legally deficient. Why? Because, first, according to

McCoy, Wolner intentionally failed to disclose in his affidavit that Parker had already

attempted to indict McCoy on the same sexual-abuse charge, for the same conduct,

and that the grand jury had declined to indict him. And, second, McCoy alleges that

Wolner lacked factual knowledge for obtaining a warrant other than Parker’s

affidavit, which Wolner “merely regurgitate[d]” when swearing out his own. (Id.). For

both (seemingly independent) reasons, McCoy argues that Wolner’s affidavit was not

supported by probable cause, meaning that the warrant, and the subsequent arrest

and search that followed from that warrant, were all improper.

      The Court held a hearing on the Motion on April 13, 2021. Neither party

requested post-hearing briefing, so the matter is now ripe for the Court’s decision.




                                          4
   Case: 1:19-cr-00070-DRC Doc #: 21 Filed: 04/27/21 Page: 5 of 9 PAGEID #: 81




                               LAW AND ANALYSIS

      Although both of McCoy’s arguments raise interesting legal issues, the hearing

revealed that both arguments were based on faulty factual premises. Thus, the Court

can, and does, deny the Motion without reaching a conclusive determination on either

legal issue that McCoy presses.

      McCoy’s first argument is that the warrant Wolner obtained was not supported

by probable cause because Wolner intentionally omitted material information from

the affidavit that he filed with the deputy clerk. That information was the fact that

prosecutors had already attempted to indict McCoy on the same charge arising out of

the same conduct, and the grand jury had declined to indict.

      It is well established that if an officer intentionally or recklessly omits material

information from an affidavit used to obtain a warrant, evidence obtained pursuant

to that warrant may be suppressed. See, e.g., United States v. Fowler, 535 F.3d 408,

415 (6th Cir. 2008); see also Franks v. Delaware, 438 U.S. 154, 156 (1978). The omitted

information is material if the “finding of probable cause would not be supported by

the affidavit if the [information] were considered to be a part of it.” Fowler, 535 F.3d

at 415; see also Franks 438 U.S. at 156.

      The specific issue raised by McCoy’s argument is this: whether failing to

mention that a grand jury declined to indict constitutes a material omission when an

officer later files an affidavit for a warrant based on the same underlying facts that

had previously been submitted to the grand jury. Neither party cited a single case

providing a “yes” or “no” answer to that question. And, at the hearing, both parties

confirmed that they were unable to locate precedent squarely addressing the issue.
                                           5
   Case: 1:19-cr-00070-DRC Doc #: 21 Filed: 04/27/21 Page: 6 of 9 PAGEID #: 82




The Court nonetheless has its doubts that the answer to that question could be “yes.”

To start, a grand jury’s decision not to indict does not necessarily mean that the grand

jury found that the State lacked probable cause to indict. Even if that is what the

grand jury concluded on the first go around, it is unclear that such a determination

would necessarily be material to a neutral clerk’s later independent evaluation of the

evidence, especially as the quantum of evidence that is available can change over time

(more on that below).

      Whatever the answer to that question may be, however, it turns out not to

matter in this case. That is because of what the Court (and evidently the defense)

learned from Wolner’s uncontroverted testimony at the hearing: At the time Wolner

obtained the warrant, he had no clue that prosecutors had already tried to indict

McCoy on the same charge. He found that out only when he showed up to testify

before the grand jury approximately a week after McCoy’s April 10, 2019, arrest.

Wolner’s only contact with Parker on this case appears to have been indirect and

occurred around the time that the case was first opened. Parker, who is a patrol

officer, was listed as the initial responding officer on an email notification that Wolner

received in his role as a member of the police department’s sexual-abuse unit.

Thereafter, the evidence shows that Wolner’s and Parker’s investigations proceeded

on separate tracks. Indeed, Wolner testified that he was surprised to learn that the

case had previously gone to the grand jury, as members of the sexual-abuse unit, not

patrol officers, almost exclusively present such cases for indictment. That is because

officers in the sexual-abuse unit typically undertake various investigative methods—



                                            6
    Case: 1:19-cr-00070-DRC Doc #: 21 Filed: 04/27/21 Page: 7 of 9 PAGEID #: 83




psychologist interviews with the victims, physical examinations, crime lab testing,

etc.—to gather information before they present the charge.

      McCoy did not (perhaps because he could not) controvert Wolner’s testimony

on this point in any way during the hearing. The Court therefore accepts Wolner’s

testimony as true and concludes that Wolner did not intentionally 3 omit information

about the grand jury’s earlier no bill when seeking the April 10, 2019, warrant.

      Wolner’s testimony at the hearing also torpedoed the factual premise

underlying McCoy’s second argument: that Wolner (1) had no first-hand knowledge

about the case, and (2) merely relied on Parker’s affidavit when he sought a warrant.

McCoy contends that Wolner’s lack of such knowledge was a separate reason showing

why McCoy’s affidavit failed to support a probable cause finding.

      As an initial matter, the Court again doubts that McCoy’s legal conclusion

follows from his factual premise. At least one court has concluded that “an officer who

has no personal knowledge of facts asserted in an affidavit [may] rely on information

provided by another officer to file a warrant application.” Bennett v. City of Grand

Prairie, 883 F.2d 400, 410 (5th Cir. 1989). Yet the Court need not decide that issue

because, again, McCoy’s factual premise is wrong.

      At the hearing, Wolner testified that, among other things, he personally

(1) reviewed bodycam footage of officers opening McCoy’s hotel room and finding M.N.



3 To be sure, suppression may be warranted where an officer recklessly, as opposed to
intentionally, omits material information from an affidavit while seeking a warrant. See
Fowler, 535 F.3d at 415; see also Franks, 438 U.S. at 156. But McCoy did not advance any
argument about Wolner being reckless in failing to discover and mention the grand jury’s
earlier no bill.

                                           7
   Case: 1:19-cr-00070-DRC Doc #: 21 Filed: 04/27/21 Page: 8 of 9 PAGEID #: 84




on McCoy’s bed; (2) reviewed M.N.’s sexual-assault kit; and (3) attended a forensic

interview in which M.N. disclosed that McCoy had engaged in sexual conduct with

her on multiple occasions. None of this testimony is too surprising. After all, Wolner’s

affidavit included many more facts supporting a finding of probable cause than did

Parker’s. Unlike Parker’s affidavit, for example, Wolner’s affidavit mentioned the

forensic interview and that M.N. had picked the defendant out of a photo lineup. In

any event, Wolner’s uncontroverted testimony establishes that he had first-hand

knowledge of most, if not all, of the facts he included in his affidavit. McCoy’s contrary

argument lacks evidentiary support, and the Court thus rejects it.

      One more point. McCoy claims that Manz and Wermuth must have been

working together with Wolner, given how quickly they arrested McCoy after the April

10, 2019, warrant issued. McCoy suggests that this means the government cannot

rely on United States v. Leon’s good-faith exception to the Fourth Amendment

exclusionary rule. 468 U.S. 897 (1984). This argument fails for at least two reasons.

First, as the Court rejects McCoy’s challenges to the probable cause determination

underlying the warrant, the government has no need to resort to the good-faith

exception. Second, Wermuth testified at the hearing that he and Manz did not, in

fact, act in tandem with Wolner. McCoy did not contravene Wermuth’s testimony in

any way. For both reasons, the Court rejects McCoy’s argument relating to the good-

faith exception.




                                            8
   Case: 1:19-cr-00070-DRC Doc #: 21 Filed: 04/27/21 Page: 9 of 9 PAGEID #: 85




                                CONCLUSION

      For the foregoing reasons, the Court DENIES McCoy’s Motion to Suppress

(Doc. 11).

      SO ORDERED.


April 27, 2021
DATE                                    DOUGLAS R. COLE
                                        UNITED STATES DISTRICT JUDGE




                                       9
